                                          Case 4:19-cv-00114-YGR Document 62 Filed 03/20/19 Page 1 of 1




                                   1

                                   2

                                   3                                   UNITED STATES DISTRICT COURT

                                   4                                  NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     CRAIG R BRITTAIN, ET AL.,                          CASE NO. 19-cv-00114-YGR
                                   7                    Plaintiffs,
                                                                                            ORDER GRANTING MOTION FOR
                                   8              vs.                                       EXTENSION AND VACATING CASE
                                                                                            MANAGEMENT CONFERENCE
                                   9     TWITTER INCORPORATED,
                                                                                            Re: Dkt. No. 61
                                  10                    Defendant.

                                  11

                                  12          The Court GRANTS pro se plaintiff’s motion for an extension of time and ORDERS as
Northern District of California
 United States District Court




                                  13   follows:

                                  14               1. Plaintiff’s opposition or response to the pending motion to dismiss is now due

                                  15                     April 26, 2019;

                                  16               2. Defendant’s reply in support of its motion to dismiss is now due May 3, 2019; and

                                  17               3. The initial case management conference currently scheduled for Monday, April 29,

                                  18                     2019 is hereby VACATED pending the Court’s resolution of defendant’s motion to

                                  19                     dismiss.

                                  20          This Order terminates Docket Number 61.

                                  21          IT IS SO ORDERED.

                                  22

                                  23   Dated: March 19, 2019
                                                                                                YVONNE GONZALEZ ROGERS
                                  24                                                       UNITED STATES DISTRICT COURT JUDGE
                                  25

                                  26

                                  27

                                  28
